COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:          Harris County Appraisal District v. PXP Aircraft, LLC

Appellate case number:        01-17-00793-CV

Trial court case number:      2016-34309

Trial court:                  189th District Court of Harris County


       Appellant Harris County Appraisal District filed a motion for en banc reconsideration of
this court’s November 29, 2018 opinion. The court requests a response to this motion. The
response is due on or before Wednesday, February 27, 2019.

       Appellee PXP Aircraft, LLC, filed two motions for an extension of time to file a motion
for panel rehearing of this court’s November 29, 2018 opinion. Any such motion for panel
rehearing would be denied by operation of Rule of Appellate Procedure 49.3. We therefore deny
the two pending motions for extensions. However, we construe Appellee’s request to be also a
request for an extension of time to file a motion for en banc reconsideration. We grant such an
extension. Any motion for en banc reconsideration by Appellee is due on or before Wednesday,
February 27, 2019.

       It is so ORDERED.


Judge’s signature:     /s/ Richard Hightower



Date: February 12, 2019